Citation Nr: 0101314	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-18 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to special monthly pension on account of the need 
for the regular aid and attendance of another person or at 
the housebound rate.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to April 
1946.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Jackson, 
Mississippi.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran is in need of the regular aid and attendance 
of another person to keep himself ordinarily clean and 
presentable.  


CONCLUSIONS OF LAW

1.  The requirements for special monthly pension on account 
of the need for the regular aid and attendance of another 
person are met.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1502, 
1521(d) (West 1991); 38 C.F.R. §§ 3.351, 3.352 (2000).  

2.  The requirements for special monthly pension at the 
housebound rate are not met.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 1502, 1521(e) (West 1991); 38 C.F.R. §§ 3.351, 
3.352 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As to the issue on appeal, the veteran's application is 
complete.  The rating decision and statement of the case 
notified the veteran and his representative of the evidence 
necessary to substantiate the claim, the evidence which had 
been received, and the evidence to be provided by the 
claimant.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  The veteran has not 
reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

All relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  

The veteran has been examined by VA.  

VA has completed its duties under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

The veteran is considered permanently and totally disabled 
for pension purposes.  He was 86 years old in August 2000.  
The RO rated his disabilities as follows: residuals of 
cervical and lumbosacral spine surgery with left lower 
extremity weakness, rated as 60 percent disabling, diabetes 
mellitus, rated as 10 percent disabling and hypertension, 
rated as 10 percent disabling.  The veteran has not appealed 
any of the ratings assigned or asserted that any of the 
disabilities should be assigned a higher evaluation.  

Private clinical records dated in 1995 and early 1996 show 
cervical spine fusion and lumbosacral spine laminectomies and 
foraminotomies with detailed manifestations related thereto. 

A private physician's report of December 1998 indicated that 
the veteran had moderate diabetes, hypertension and 
osteoarthritis, required a walker and a wheelchair, and was 
not bedridden.  He reportedly was "30 percent blind" in one 
eye.  He had no loss of bowel or bladder sphincter control.  
He reportedly could not walk and get around without 
assistance, dress or undress without assistance, wash and 
keep himself clean and presentable, nor protect himself from 
the hazards of life.  He could use the bath and toilet 
without assistance and feed himself without assistance.  He 
was not in a nursing home.  

On a VA examination in February 1999, the veteran complained 
of back pain and left leg weakness such that he could not 
walk without the aid of a walker and used a wheelchair around 
the house.  The physical examination showed that he was 6 
feet 4 inches tall and weighed 255 pounds.  He moved about 
slowly with the use of a walker but was unable to walk 
without a walker.  The upper extremities showed normal 
strength, reflexes and sensation.  He had to hold onto his 
walker in the standing position.  No spasm or tenderness of 
the spinal muscles was detected.  Forward flexion of the 
lumbar spine was to 70 degrees, without pain.  He reportedly 
had an incomplete foot drop deformity bilaterally, with 
marked weakness of the dorsiflexors.  He also had marked 
weakness of plantar flexion.  Knee or ankle jerks were not 
obtained.  There was generalized decreased sensation to pin 
prick of both feet.  Straight leg raising in the sitting 
position was termed negative.  The impressions were status 
post anterior cervical diskectomy and fusion and status post 
low back surgery with incomplete drop foot deformities and 
marked weakness of both lower extremities.  

A VA general examination in March 1999 showed the veteran's 
complaints of severe back pain and left leg weakness.  
Diabetes mellitus and essential hypertension were termed 
stable, on medication.  Blood pressure was 205/81.  He was 
right-handed.  His eyes were described as normal but he used 
reading glasses.  The diagnoses were weakness of the left 
lower extremity with radiculopathy secondary to cervical and 
lumbar stenosis, diabetes mellitus, stable on treatment, 
essential hypertension, suboptimal control, advanced age and 
bilateral foot drop.  

On a VA examination for aid and attendance/housebound 
purposes in March 1999, the veteran complained of the 
inability to ambulate normally, mild back pain and back 
stiffness.  He had lived alone for the previous 10 years.  He 
was able to drive by himself and drove his own car to the 
appointment.  He was not hospitalized, not permanently 
bedridden, and his best corrected vision was better than 
5/200 in both eyes.  He reportedly was able to take care of 
his financial affairs by himself.  He was able to protect 
himself from the hazards/dangers of his daily environment, 
perform self-care and travel beyond the premises of his home. 
He needed help bathing.  He had poor balance without his 
walker.  He was able to ambulate slowly with a walker as well 
as a wheelchair.  He was able to drive when he was able to 
get into his car and use his lower extremities for control.  
His daily routine consisted of arising, washing, dressing, 
eating, watching television, going out on his porch, reading, 
talking to his neighbor, going out, and retiring for the 
night.  He reportedly had a home health care person help him 
three times a week.  He was described as well developed, well 
nourished, alert and cooperative.  There was no functional 
disability of the upper extremities and he was able to do all 
his activities except bathe because of his lower extremities.  
His right lower extremity was termed normal and he was able 
to use it well and normally.  He left lower extremity was 
affected by significant weakness along with foot drop.  He 
had significant deficits in weight bearing, balance, and 
propulsion.  He used a walker for ambulation, which he was 
able to do very slowly.  There was evidence of cervical and 
lumbar spine surgery with mild stiffness and deficient range 
of motion in these areas.  There was no interference with 
breathing.  While he was not able to walk without a walker, 
he was able to walk one to two blocks on a flat surface 
slowly using his walker.  He used the walker and a wheelchair 
at home.  He was able to get out of the house by himself in 
his car, but only went out for appointments, groceries and 
church.  His left leg weakness reportedly was likely to be 
permanent.  The diagnoses were severe left lower extremity 
weakness, diabetes mellitus, essential hypertension, advanced 
age, and status post cervical and lumbosacral spine surgery 
with chronic aches and pains in those regions.  The examiner 
stated that the veteran's general health was satisfactory 
with very little disability of the upper extremities and 
right lower extremity but with severe disability of his left 
lower extremity requiring him to have the help of "aid and 
attendance" for his daily living.  

Where an otherwise eligible veteran is in need of regular aid 
and attendance, an increased rate of pension is payable.  38 
U.S.C.A. § 1521(d) (West 1991).  Need for aid and attendance 
means helplessness or being so nearly helpless as to require 
the regular aid and attendance of another person.  The 
veteran shall be considered to be in need of regular aid and 
attendance if he or she:

	(1) Is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or 
	(2) Is a patient in a nursing home because of mental or 
physical incapacity; or 
	(3) Establishes a factual need for aid and attendance 
under the criteria set forth in 38 C.F.R. § 3.352(a).  38 
C.F.R. § 3.351; see also 38 U.S.C.A. § 1502(b).  

The following will be accorded consideration in determining 
the need for regular aid and attendance under 38 C.F.R. 
§ 3.351(c)(3): inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  It is not required 
that all of the disabling conditions enumerated in this 
paragraph be found to exist before a favorable rating may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance must be based on the 
actual requirement of personal assistance from others.  38 
C.F.R. § 3.352(a).  

The regulation states that not all of the impairments listed 
are required to establish the need for regular aid and 
attendance.  The whole disability picture must be considered; 
but, one impairment may be sufficient to meet the regulatory 
requirements.  Further, the regulation provides that the need 
for aid and attendance need not be constant but must be on a 
regular basis.  

The evidence here establishes that the veteran requires the 
assistance of another to bathe.  One must bathe to keep 
himself ordinarily clean and presentable, which is one of the 
conditions set forth in the regulation.  Further, while one 
need not bathe constantly, bathing should be done regularly.  
Hence, he needs the regular aid and attendance of another 
person.  The Board also finds persuasive the opinion of the 
VA physician who expressed the opinion that the veteran 
requires the help of aid and attendance for his daily living.  
The Board concludes that the veteran is entitled to pension 
at the rate provided by 38 U.S.C.A. § 1521(d) (West 1991) 
based on need of regular aid and attendance.  

Since the veteran qualifies for the greater rate provided by 
38 U.S.C.A. § 1521(d) (West 1991) benefits can not be paid at 
the lesser "housebound" rate under 38 U.S.C.A. § 1521(e) 
(West 1991) 


ORDER

Special monthly pension on account of the need for the 
regular aid and attendance of another person is granted.  

Special monthly pension at the housebound rate is denied.  



		
	CLIFFORD R. OLSON
	Acting Member
	Board of Veterans' Appeals




 



